Citation Nr: 1549395	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for nerve entrapment due to hernia repair. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to March 2, 2015, and on a schedular basis since March 2, 2015. 

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970, and had active duty for training (ACDUTRA) with the Army National Guard from June 11, 1976 to June 26, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

By way of background, in an April 2007 rating decision the RO granted service connection for left and right inguinal hernias, status post herniorrhaphy operations, and assigned a single 10 percent rating for postoperative recurrent hernia which is readily reducible and well supported by a truss or belt.  A September 2007 rating decision added a 10 percent rating for a left inguinal hernia scar, and a March 2008 rating decision added a 10 percent rating for a right inguinal hernia scar.  In a March 2009 rating decision, the RO granted service connection and assigned a separate rating of 10 percent for the neurologic component of the residuals of hernia repair, and denied entitlement to a TDIU.  That month, the Veteran submitted a notice of disagreement regarding the March 2009 rating decision that granted service connection for the neurologic component of the hernia residuals and denied entitlement to a TDIU.  As the Veteran appealed only the March 2009 rating decision, which specifically addressed the neurologic component of the hernia residuals and entitlement to a TDIU, the Board will confine its analysis accordingly.  In a January 2011 rating decision, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound, and the Veteran appealed.      

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran raised a claim for service connection for a psychiatric disorder.  In a July 2015 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating.  Thus far, the Veteran has not submitted a notice of disagreement regarding the rating assigned.  

In March 2015, the Board remanded the case for further development.  A review of the record reflects that the Veteran's VA treatment records were updated as recently as July 2015, the Veteran was provided an opportunity to submit additional lay evidence in April 2015, and he was afforded pertinent VA examinations that addressed all areas of inquiry in June 2015.  The issues on appeal were readjudicated in a July 2015 Supplemental Statement of the Case.  Thus, the Board's March 2015 remand directives have been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU on an extraschedular basis prior to March 2, 2015 and to special monthly compensation based on the need for regular aid and attendance or on being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 10 percent rating already in effect for the right-sided hernia residual of ilio-inguinal nerve entrapment is the maximum schedular rating available for ilio-inguinal nerve entrapment manifested by pain.

2.  No neurologic symptoms in the left lower extremity have been associated with the Veteran's left-sided hernia residuals.  

3.  Since March 2, 2015, the Veteran has met the schedular requirements for consideration of a TDIU, and the evidence shows that his service-connected disabilities have rendered him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial rating higher than 10 percent for right ilio-inguinal nerve entrapment.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2015). 

2.  The criteria for a separate initial rating for a neurologic component of left-sided hernia residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2015). 

3.  Since March 2, 2015, the criteria for entitlement to a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Regarding the issue of entitlement to a TDIU, as the Board herein grants a schedular TDIU effective March 2, 2015, and refers consideration of an extraschedular TDIU to VA's Director, Compensation and Pension Service, for the period prior to March 2, 2015, no discussion of VA's duties to notify and assist is necessary concerning that issue. 

As to the Veteran's initial rating claim for nerve entrapment due to hernia repair, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007). 

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examinations, most recently in June 2015, and his treatment records have been associated with his claims file.  The Board is not aware of any additional outstanding evidence that should be obtained before the appeal is adjudicated.  

In March 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the March 2015 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that the duties to notify and assist have been satisfied, and will proceed to the merits of the Veteran's appeal.

Initial Rating - Hernia Residuals, Neurologic Component

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in this case, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected nerve entrapment due to hernia repair, right side, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8530, for paralysis of the ilio-inguinal nerve.  He does not currently have a separate rating for any neurologic impairment associated with residuals of hernia repair on his left side.  Under DC 8530, a noncompensable rating is warranted for mild or moderate paralysis.  A 10 percent rating, which is the maximum rating, is warranted for severe to complete paralysis.  38 C.F.R. § 4.124a, DC 8530.

The February 2009 VA examiner noted that the Veteran's clinical examination and history were consistent with right-sided nerve entrapment following inguinal hernia surgery, but did not identify any left-sided nerve entrapment.  The August 2013 VA examiner diagnosed right groin pain as a complication of a herniorrhaphy, and noted mild, constant pain in the right lower extremity only.  She determined that the right and left ilio-inguinal nerves were normal.  The examiner noted that the Veteran regularly used a walker, partially due to his right groin pain.  In a December 2013 addendum note, she clarified that no left or right inguinal hernias had been detected on examination.  

At the Veteran's March 2015 Board hearing, he testified that he could not move or lift over 20 pounds, and that he experienced pain from his hernia residuals, for which he was taking pain medication.  The Veteran reported that the right side was more painful than the left side.  He testified that the pain from his nerves ran down his legs alongside the hernia.  He also described sharp pains when he moved around and bent down.

Most recently, the June 2015 VA examiner diagnosed right ilio-inguinal nerve entrapment, but did not diagnose nerve entrapment on the left side.  At the time of the examination, the Veteran reported ongoing constant jabbing pain in the right groin area.  He reported right groin pain at a severity of four to eight on a scale of one to ten.  The Veteran stated that lifting more than 20 pounds increased his right groin discomfort.  He reported normal bowel and bladder function.  The Veteran stated that he was currently disabled as a result of a left-sided stroke in 2004, resulting in numbness and weakness in his left arm and left leg.  On examination, the examiner found mild right lower extremity constant pain and mild paresthesias and/or dysesthesias.  Reflexes were normal, and no muscle atrophy was present.  Sensory examination was normal.  The examiner tested the lower extremity nerves and found that the only nerve affected was the ilio-inguinal nerve on the right side.  The examiner noted mild, incomplete paralysis on the right side.  The examiner determined that the left side was normal.  The Veteran reported regular use of a walker and occasional use of a cane as a result of his left-sided stroke residuals.         

None of the three pertinent VA examinations, spanning from 2009 to 2015, identified any nerve entrapment or other neurologic symptoms on the Veteran's left side resulting from his hernia residuals.  The most recent, June 2015 examiner noted that a left-side stroke from 2004 had caused numbness and weakness in the Veteran's left arm and left leg, but did not find any neurologic impairment on the left side that had been caused by the Veteran's hernia residuals.  The examiner tested the lower extremity nerves and found that the only nerve affected was the ilio-inguinal nerve on the right side (mild, incomplete paralysis).  He determined that the left side was normal.  

In the Veteran's lay statements and testimony, he does not distinguish between pain on his right and left side; however, he did clarify at his Board hearing that his right side was more painful than his left side.  To the extent that the Veteran has reported any pain on his left side, while he is competent to describe a symptom such as pain because it is within the realm of his personal observation, he is not competent to attribute that symptom to his left-sided hernia residuals as opposed to residuals of his stroke, because this is a medical question that requires specialized medical expertise and knowledge, which the Veteran is not currently shown to possess.  The VA examination reports, particularly from June 2015, are most probative regarding this matter, as they discuss the Veteran's reported symptoms in detail and provide specific findings based on examination of the Veteran.  These examination reports do not attribute any left-sided neurologic symptoms or impairment to the Veteran's hernia residuals on his left side.         

As there is no evidence of neurologic symptoms pertaining to the Veteran's residuals of hernia repair on his left side, a separate neurologic rating for the left side is not warranted.  

Regarding the Veteran's service-connected nerve entrapment due to hernia repair on his right side, he has been receiving the maximum schedular rating available.  There are no other applicable diagnostic codes which pertain to this aspect of the Veteran's condition.  The diagnostic codes for neurologic conditions are listed under 38 C.F.R. § 4.124a, and they are organized by the nerve affected.  The ilio-inguinal nerve is explicitly identified under DC 8530, and the most recent VA examination report (June 2015) confirmed that this was the nerve affected on the Veteran's right side.  

As the Veteran is receiving the maximum schedular rating available under the applicable diagnostic code, a higher initial rating for right-sided nerve entrapment is precluded as a matter of law.  
  
Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's neurologic manifestations from his right-side hernia residuals have been characterized by constant pain that impacts his ability to function, including his ability to bend and lift things.  Pain is specifically referenced in 38 C.F.R. §§ 4.123  and 4.124, which refer to neuritis characterized by constant pain at times excruciating and dull and intermittent distributed pain, and 38 C.F.R. § 4.120  provides that disability in the field of neurological conditions is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  Under 38 C.F.R. § 4.123, pain from peripheral neuritis is to be rated on the scale provided for injury of the neve involved, with a maximum equal to severe, complete paralysis.  

Further, DC 8530 explicitly addresses neurologic symptoms pertaining to the ilio-inguinal nerve, and categorizes the levels of severity broadly into classifications of mild or moderate and severe to complete paralysis.  The symptoms exhibited by the Veteran are contemplated by the 10 percent rating under DC 8530 for severe to complete paralysis.  Indeed, objective examination has not shown the right-sided ilio-inguinal nerve entrapment to be more than mild in nature, and the Veteran is currently receiving the maximum rating for severe to complete paralysis.

Additionally, the Board notes that the Veteran is currently receiving four separate ratings for his bilateral hernia residuals: two ratings for painful scars on the right and left side, a rating for the neurologic manifestations present on the right side, and an overall rating under DC 7338 for post-operative recurrent inguinal hernias.  The Veteran's four separate ratings for his bilateral hernia residuals amply address all of his symptoms.    

In short, the competent medical evidence shows that the Veteran's left inguinal hernia residuals do not result in any neurologic symptoms or impairment.  The Veteran is rated at the maximum schedular rating for disability of the right ilio-inguinal nerve.  There is nothing unusual in the Veteran's claim that renders the rating schedule as inadequate to address his disabilities.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently assigned a 50 percent disability rating for PTSD, two 10 percent ratings for painful left and right inguinal hernia scars, a 10 percent rating for residuals of left and right inguinal hernias, and a 10 percent rating for the compensable neurologic component of the right inguinal hernia residuals, with a combined rating of 70 percent.  As such, the Veteran currently meets the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  

However, from the start of the appeal period until March 2, 2015 (i.e. the effective date of the 50 percent rating for PTSD), and excluding the temporary ratings for periods of convalescence under 38 C.F.R. § 4.30, the Veteran only had a combined schedular rating of 30 percent.  As such, he did not meet the criteria for consideration of a TDIU on a schedular basis prior to March 2, 2015.  The Board is precluded from assigning an extraschedular TDIU in the first instance without first referring the case to VA's Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  As such, the issue of entitlement to a TDIU on an extraschedular basis prior to March 2, 2015 is being referred accordingly.  Below, the Board will address consideration of a TDIU on a schedular basis since March 2, 2015.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran contends that his service-connected disabilities have rendered him unemployable.  He reported a history of working full-time as a bus mechanic from 1979 to 2005 (a period of 26 years).  See January 2009 VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability"); February 2009 statement.  The Veteran stopped working in 2005.  Id.  The Veteran reported that the nerve pain resulting from his hernia residuals did not allow him to perform any gainful and meaningful daily tasks, and interfered with his ability to move around and drive his car.  See March 2009 Notice of Disagreement.  

According to the most recent, June 2015 VA neurologic examination report, the examiner determined that the Veteran's residuals of right ilio-inguinal nerve entrapment limited him from lifting more than 20 pounds at a time and limited his ambulation to no more than 100 feet at a time as a result of right groin pain.  The examiner opined that the Veteran would be able to perform sedentary or light work activities.  At the Veteran's Board hearing, he testified that his highest level of education was 12th grade.  He also testified that his longtime job as a mechanic had regularly involved lifting over 100 pounds.  He reported that his hernia residuals currently prevented him from bending, walking long distances, and lifting.       

Unlike the analysis for increased rating claims, which are based on average levels of impairment, the analysis for a TDIU claim is based upon the individual.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, the Veteran has a 12th grade education, and after serving in the military, he proceeded to work as a bus mechanic for 26 years.

While the June 2015 VA opinion stated that the Veteran's hernia residuals would not preclude sedentary or light employment, it also stated that he could not lift more than 20 pounds at a time and could not walk more than 100 feet at a time.  The Veteran's sole job that he held for 26 years as a bus mechanic appears to have required, by its nature, the tasks that the VA examiner stated were no longer possible for the Veteran to perform.  The June 2015 VA examiner did not include discussion or notation of the Veteran's education level and employment history.  The Board finds that it would be unreasonable to expect that the Veteran would be able to obtain sedentary employment at a desk job given his specific employment history and education level.  

In conclusion, since March 2, 2015, the Veteran has met the criteria for consideration of a schedular TDIU, and during that time his service-connected disabilities have rendered him unable to obtain and maintain gainful employment.  As such, the assignment of a schedular TDIU, effective March 2, 2015, is warranted.


ORDER

An initial rating higher than 10 percent for nerve entrapment due to hernia repair is denied.  

Entitlement to a schedular TDIU since March 2, 2015 is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

Extraschedular TDIU prior to March 2, 2015 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Prior to March 2, 2015, the Veteran did not meet the schedular criteria for consideration of a TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since 2005 and the Veteran has asserted that his residuals of bilateral hernias have rendered him unable to obtain or maintain substantial, gainful employment, given his educational background (12th grade) and employment history (bus mechanic for 26 years, which regularly required lifting more than 100 pounds).  See, e.g., March 2015 Board hearing transcript.  The Board is precluded from considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to March 2, 2015, and therefore the case must be referred to the Director of VA's Compensation and Pension Service for consideration of this issue.  Before the RO/AMC forwards the case to the Director of VA's Compensation and Pension Service, it should accomplish any development deemed appropriate in order to fully address this issue. 

Special Monthly Compensation

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Regarding subsection (s)(1), a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Regarding subsection (s)(2), a veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation based on aid and attendance is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

The record reflects that the Veteran currently has diagnoses of several significant medical conditions.  He is serviced connected for PTSD and hernia residuals.  However, records from the Social Security Administration (SSA) reflect that he was found to be disabled as of April 2004 as a result of a muscle ligament disorder and a back disorder, neither of which is service connected.  See January 2005 SSA Disability Determination.  A July 2006 attending physician's statement addressing the Veteran's work limitations (and whether he is totally disabled) only includes a diagnosis of cervical stenosis with radiculopathy.  According to an April 2010 VA examination for Housebound Status or Aid and Attendance, the examiner found that the Veteran had difficulty getting in and out of the tub, but the examination report included diagnoses of neuropathic pain from inguinal hernia repair, diabetes, history of stroke, hypertension, and hip pain.  Of those disabilities listed, only the hernia residuals are service connected.  The Veteran also testified at his March 2015 Board hearing that he initially stopped working in 2005 as a result of a stroke.

While the Veteran has submitted lay evidence from himself and from other individuals that discusses his difficulties with mobility and potentially with some of the basic functions of daily living, it is unclear whether these limitations are caused by his service-connected disabilities (hernia residuals and PTSD) or by nonservice-connected disabilities (diabetes, history of stroke, hypertension, muscle ligament disorder, back disorder, cervical stenosis with radiculopathy, and hip pain).  A clarifying medical opinion is needed to determine whether the effects of the service-connected disabilities can be distinguished from the effects of the nonservice-connected disabilities, and if so, to what extent the Veteran's service-connected disabilities cause limitations that meet the criteria for special monthly compensation based on housebound status or on the need for regular aid and attendance.  An additional VA examination should be scheduled if the examiner deems it to be necessary in order to complete the addendum medical opinion.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any other development deemed appropriate, refer the case to the Director, Compensation and Pension Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted for the period prior to March 2, 2015.

2.  Forward the Veteran's claims file to the examiner who completed the April 2010 VA examination for Housebound Status or Aid and Attendance, or if that examiner is unable, to a suitable replacement, for the preparation of an addendum medical opinion.  A new examination should be scheduled if the examiner deems it necessary in order to complete the addendum opinion.

Following review of the claims file, the examiner is asked to address the following:

(a) Are the effects of the Veteran's service-connected disabilities (PTSD and hernia residuals) distinguishable from the effects of his nonservice-connected disabilities (including diabetes, history of stroke, hypertension, muscle ligament disorder, back disorder, cervical stenosis with radiculopathy, and hip pain)? 

(b) If the effects of the service-connected and nonservice-connected disabilities can be distinguished, do the Veteran's service-connected disabilities alone (PTSD and hernia residuals) render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment)? 

(c) If the effects of the service-connected and nonservice-connected disabilities can be distinguished, is the Veteran substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job) solely as a result of his service-connected disabilities (PTSD and hernia residuals)?

An explanation should be provided to support any opinion expressed.    

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


